Mr. Justice McSurely delivered the opinion of the court. Abstract of the Decision. Brokers — when sale of secret process to purchaser not procured by broher may not he enjoined. A broker who has knowledge of the existence of a secret process for refining oil and undertakes as a broker to bring the owners and a prospective licensee together, the principals having the right to sell to another than a licensee procured by the broker without liability for payment of compensation, has no interest in the process, even though his compensation is to be based upon a certain percentage of the royalties arising from the license, and consequently cannot enjoin the sale of the process to a purchaser not procured by him.